DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Publication Number 2018/0253593 A1, hereinafter “Hu”) in view of Tong et al. (US Publication Number 2017/0069124 A1, hereinafter “Tong”).

(1) regarding claim 1:
As shown in fig. 1, Hu disclosed a method of generating a three-dimensional (3D) avatar from a two-dimensional (2D) image (para [0012], note that the following described implementations may be found in the disclosed virtual reality (VR)-based apparatus and method to generate a 3D human face model using RGBD data i.e. image data), the method comprising: 
obtaining a 2D image by capturing a face of a person (para. [0013], note that the plurality of color images and corresponding depth information of the first user may be captured by the sensing device); 
detecting a landmark of the face in the obtained 2D image (para. [0014], note that the virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection); 
generating a first mesh model by modeling a 3D geometrical structure of the face based on the detected landmark (para. [0014], note that the VR-based apparatus may be configured to estimate an affine transformation based on the detected plurality of feature points on the generated point cloud and a plurality of landmark points on the mean-shape face model); 
extracting face texture information from the obtained 2D image (para. [0024], note that the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110); 
determining a second mesh model to be blended with the first mesh model in response to a user input, wherein the first mesh model and the second mesh model have an identical mesh topology (para. [0035], note that the derivation of the set of blend shapes by the application of the evaluated set of transformations on the refined first 3D face model of the face of the first user 110 in a neutral expression is shown and described, for example, in FIG. 3K. The VR-based apparatus 102 may generate a plurality of second 3D face models of the face of the first user 110 in a plurality of arbitrary face expressions based on the evaluated set of blend shapes. An example of the generation of the second 3D face model of the face of the first user 110 in an arbitrary facial expression based on the derived set of blend shapes is shown and described, for example, in FIG. 3L.); 
generating a 3D avatar by blending the first mesh model and the second mesh model (para. [0135], note that the generated refined first 3D face model 352 of the face of the first user 110 in a neutral expression and the generated second 3D face model 378 of the face of the first user 110 in an arbitrary facial expression may be utilized in creation of virtual presence and gaming environments). 
Hu disclosed most of the subject matter except for specifically teaching generating a 3D avatar; and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information.
However, Tong disclosed generating a 3D avatar (para. [0050], note that at point E, the artistic renditions of the facial components 156 may be combined (e.g., applying to a template mesh as earlier described) to form the personalized avatar 158a for the user); and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information (para. [0073], note that after performing facial expression and head rotation, the animated data now include: 1) shape data, xyz coordinate of each vertex; 2) texture coordinate, uv; and 3) texture map of the customized avatar image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed generating a 3D avatar; and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information. The suggestion/motivation for doing so would have been in order to provide facilities for creating personalized avatars (para. [0003]). Therefore, it would have been obvious to combine Hu with Tong to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Hu further disclosed the method of claim 1, wherein the first mesh model is generated based on a result of analysis generated by analyzing a location relation of the detected landmark with respect to multiple basic face mesh models previously stored in a database (para. [0014], note that the memory device may be further configured to also store a mean-shape face model in the neutral expression and a plurality of shape components of the mean-shape face model as a part of the stored 3D face model, and a plurality of arbitrary facial expressions related to the mean-shape face model. For example, the plurality of arbitrary facial expressions of the 3D mean-shape face model may be stored as expression templates. The virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection).

(3) regarding claim 3:
Hu further disclosed the method of claim 2, further comprising applying, to the first mesh model, a blend shape for adjusting a size of a specific portion within the face in response to a user input (para. [0019], note that the VR-based apparatus may be configured to derive a set of blend shapes from the refined first 3D face model of the first user based on the applied set of transformations corresponding to the plurality of arbitrary facial expressions of the face of the first user).

(4) regarding claim 4:
Hu further disclosed the method of claim 2, further comprising: detecting, in a moving image, a modification of a specific portion within the face when the 2D image is the moving image comprising continuous images, and applying a corresponding modification to the first mesh model or the 3D avatar based on a predetermined rule of the blend shape (para. [0142], note that the 3D model based conferencing device, such as the VR-based apparatus 102, enables video less conferencing that may not require a high network bandwidth for video transmission. For example, the 3D model based conferencing device may track one or more facial expressions a first person involved in conferencing. The 3D model based conferencing device may then animate a second 3D face model, such as the second 3D face model 378, based on the tracked one or more facial expressions of the first person).
(5) regarding claim 5:
Hu further disclosed the method of claim 4, wherein the predetermined rule of the blend shape is defined with respect to a mean face mesh model of the multiple basic face mesh models previously stored in the database (para. [0014], note that the memory device may be further configured to also store a mean-shape face model in the neutral expression and a plurality of shape components of the mean-shape face model as a part of the stored 3D face model, and a plurality of arbitrary facial expressions related to the mean-shape face model).

(6) regarding claim 6:
Hu further disclosed the method of claim 4, wherein the predetermined rule of the blend shape is defined as a number corresponding to a specific movement or state (para. [0135], note that the VR-based apparatus 102 may estimate the weight coefficients 376 for each blend shape from the set of blend shapes 374 to achieve a particular arbitrary facial expression of the first user 110).

(7) regarding claim 7:
Hu further disclosed the method of claim 2, wherein the second mesh model has a mesh topology identical with a mean mesh topology of the multiple basic face mesh models previously stored in the database, and wherein the second mesh model is at least one of a model having highlighted beauty or an animation character model (para. [0138], note that the face modeler 212 and the shape refining circuitry 214, enables an apparatus, such as the VR-based apparatus 102, to generate and display realistic 3D face model of the user. The apparatus, such as the VR-based apparatus 102, is able to generate realistic 3D face model of the face of the user by use of the images and corresponding depth information of the face of the user received by the sensing device 106, thereby providing a specific improvement in 3D virtual reality environment).

(8) regarding claim 8:
Hu further disclosed the method of claim 7, wherein the second mesh model indicates a plurality of second mesh model candidates, and wherein the second mesh model is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input (para. [0032], note that the VR-based apparatus 102 may be configured to apply a deformation to the evaluated face model residue to derive a deformed face model residue for the first 3D face model of the face of the first user 110. Also see para. [0039]).

(9) regarding claim 9:
Hu further disclosed the method of claim 2, wherein the database comprises a database associated with principal component analysis (PCA) (para. [0027], note that the stored 3D face model may be a Principle Component Analysis (PCA) model. The PCA model may be built from a plurality of different faces, for example, about 200 faces of different users).

(10) regarding claim 10:
Hu further disclosed the method of claim 1, wherein the blending is performed by assigning a first weight to the first mesh model and assigning a second weight to the second mesh model (para. [0017], note that the VR-based apparatus may estimate a weight for each shape component of the plurality of shape components that are stored in the memory device based on a minimum difference of vertices of each shape component with corresponding vertices of the rigid aligned point cloud. The VR-based apparatus may combine each weighted shape component of the plurality of weighted shape components from the stored 3D face model in the model-fitment to generate the first 3D face model of the face of the first user).

(11) regarding claim 11:
Hu further disclosed the method of claim 10, wherein at least one of the first weight and the second weight is determined in response to a user input (para. [0018], note that the VR-based apparatus may be configured to apply a deformation to the evaluated face model residue to derive a deformed face model residue for the first 3D face model of the face of the first user. The VR-based apparatus may be configured to combine the deformed face model residue with the first 3D face model of the face of the first user to obtain the refined first 3D face model).

(12) regarding claim 12:
Hu further disclosed the method of claim 1, further comprising: detecting, in the 2D image, face attribute information indicative of a detailed feature of the face using a deep learning model (para. [0024], note that the sensing device 106 may be further configured to determine appearance attributes of the face of the first user 110, based on a captured facial expression); and applying, to the 3D avatar, the visual expression corresponding to the detected face attribute information (para. [0032], note that the VR-based apparatus 102 may be configured to evaluate a face model residue based on the difference in positions of a plurality of vertices of the generated first 3D face model of the face of the first user 110 and the generated rigid aligned point cloud of the face of the first user. Para. [0049], note that the face modeler 212 may be configured to generate a deformed mean-shape face model in a neutral expression after applying rigid and non-rigid alignment operation on the stored mean-shape face model).

(13) regarding claim 13:
Hu further disclosed the method of claim 12, wherein the face attribute information comprises an attribute related to at least one of hair, glasses, mustache and/or beard, eyebrows, eyes, a mouth, a nose, skin, an expression, and a jaw of the face (para. [0027], note that the depth sensor 106B may be configured to capture the corresponding depth information of the face of the first user 110 positioned in front of the sensing device 106 in a neutral expression at the time of capture of the color images. The captured depth information of the face of the first user 110 may include information about "Z" coordinates of the face of the first user 110. For example, an amount of protrusion, such as a mole, protuberance of a nose, depth of cheek region with respect to forehead region, and different depths of different regions of the face cannot be estimated with accuracy without depth information of each region of the face of the first user 110.).

(14) regarding claim 15:
As shown in fig. 1, Hu disclosed a method of generating a three-dimensional (3D) avatar from a two-dimensional (2D) image (para [0012], note that the following described implementations may be found in the disclosed virtual reality (VR)-based apparatus and method to generate a 3D human face model using RGBD data i.e. image data), the method comprising: 
obtaining a 2D image by capturing a face of a person (para. [0013], note that the plurality of color images and corresponding depth information of the first user may be captured by the sensing device); 
detecting a landmark of the face in the obtained 2D image (para. [0014], note that the virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection); 
generating a first mesh model by modeling a 3D geometrical structure of the face based on the detected landmark (para. [0014], note that the VR-based apparatus may be configured to estimate an affine transformation based on the detected plurality of feature points on the generated point cloud and a plurality of landmark points on the mean-shape face model); 
modifying at least one face element in the first mesh model (para. [0021], note that the VR-based apparatus 102 may be configured to introduce (or add) the plurality of feature points and/or other features of a human face in real time or near-real time to the generated 3D face model); 
determining a second mesh model to be blended with the first mesh model in response to a user input, wherein the first mesh model and the second mesh model have an identical mesh topology (para. [0035], note that the derivation of the set of blend shapes by the application of the evaluated set of transformations on the refined first 3D face model of the face of the first user 110 in a neutral expression is shown and described, for example, in FIG. 3K. The VR-based apparatus 102 may generate a plurality of second 3D face models of the face of the first user 110 in a plurality of arbitrary face expressions based on the evaluated set of blend shapes. An example of the generation of the second 3D face model of the face of the first user 110 in an arbitrary facial expression based on the derived set of blend shapes is shown and described, for example, in FIG. 3L)
generating a 3D avatar by blending the modified first mesh model and the second mesh model (para. [0135], note that the generated refined first 3D face model 352 of the face of the first user 110 in a neutral expression and the generated second 3D face model 378 of the face of the first user 110 in an arbitrary facial expression may be utilized in creation of virtual presence and gaming environments).
Hu disclosed most of the subject matter except for specifically teaching generating a 3D avatar.
However, Tong disclosed generating a 3D avatar (para. [0050], note that at point E, the artistic renditions of the facial components 156 may be combined (e.g., applying to a template mesh as earlier described) to form the personalized avatar 158a for the user).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed generating a 3D avatar. The suggestion/motivation for doing so would have been in order to provide facilities for creating personalized avatars (para. [0003]). Therefore, it would have been obvious to combine Hu with Tong to obtain the invention as specified in claim 1.

The proposed combination of Hu and Tong, explained in the rejection claim 1, renders obvious the steps of the apparatus claim 14, see fig. 2 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (US Patent Number 10,796,480 B2) disclosed methods of generating personalized 3D head models or 3D body models of a user, and to related systems and computer program products.

Park et al. (US Publication Number 2010/0259538 A1) disclosed an apparatus and method for generating an animation of a virtual character using video data and a limited number of three-dimensional (3D) key models of a virtual character, are provided.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674